Citation Nr: 1507535	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  08-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a rotator cuff tear of the left shoulder.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an above-the-knee amputation of the right leg resultant from a blood-clotting disorder.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a pulmonary disability, to include residuals of a pulmonary embolus.  


REPRESENTATION

Appellant represented by:	A. Luck, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1954 to January 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has been before the Board on previous occasions, and was remanded in November 2011 and April 2013 for evidentiary and procedural development, and was dispatched to the Veterans Health Administration (VHA) in July 2012 for expert opinions from an orthopedist and vascular surgeon.  The claims are ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran, in March 2006, experienced a tear of the left rotator cuff while being prepared for surgery by VA providers; this was not a result of fault, lack of skill, or negligence on the part of VA, but was not a reasonably foreseeable consequence of the provided care.

2.  The Veteran underwent an above-the-knee amputation of his right leg in June 2006 as a consequence of a systemic hypercoagulative blood disorder; VA had prescribed blood thinning drugs (Coumadin) for several years, but the medication was halted three years prior to the amputation based on the known disability picture of the time.  While the lack of Coumadin contributed to the need for amputation, the halting of the drug was not a consequence of  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part; however, the need for amputation was not reasonably foreseeable when the drug was stopped in 2003.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation benefits for a left shoulder rotator cuff tear have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).

2.  The criteria for establishing entitlement to compensation benefits for an above-the-knee amputation of the right leg as due to a blood-clotting disorder have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis

The Board has reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, as in this case, the Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The Veteran in this case contends that he developed a rotator cuff injury to his left shoulder as a consequence of having an implantable cardioverted defibrillator (AICD) in his left arm in March 2006.  Essentially, it is his contention that his arm was stretched by surgical personnel prior to the conducting of the surgical procedure so as to make for a more optimal placement of the device.  He does not contend that the actual surgical procedure and insertion caused this injury to his shoulder; rather, that the tear was associated with pre-operative stretching measures.  

In addition to this allegation, the Veteran contends that medication discontinuation caused him to develop a blood clot, leading to ischemia in the right foot and a need for a below-the knee-amputation in June 2006.  Essentially, he noted that he had been prescribed the anticoagulant Coumadin from 2001 to 2003, and that the cessation of that medication ultimately led to a clotting event three years later which caused a medical need for amputation.  

The Board will take each issue in turn, and notes that with respect to the left shoulder injury, the Veteran was afforded a VA examination in December 2011.  It was noted that it would not take a significant amount of trauma to cause the rotator cuff injury as the Veteran was 70 years of age at the time of his surgical preparation.  Further, the examiner found the report of the Veteran, which included him retelling his experiences of feeling overstretched and uncomfortable prior to the AICD being inserted, were credible.  The examiner noted that the Veteran had no left shoulder pathology prior to his consultation for AICD emplacement, and that six months following the procedure, in December 2006, he presented with a left shoulder rotator cuff tear.  It was opined that the tear was resultant from the stretching of the shoulder, and that it was not a result of negligence, lack of skill, error in judgment, or other similar instance of fault on the part of VA.  It was, however, due to the minimal nature of the trauma responsible for the tear, deemed to be an even that was not reasonably foreseeable.  Accordingly, it is evident that such a risk was not, and in the normal course of care, would not, be considered by the VA surgical team (and thus would not be something for which the Veteran offered his informed consent).  

The Board dispatched the claim for an expert etiology opinion from the Veterans Health Administration (VHA), and the returned orthopedic assessment, dated in 2012, kept its analysis only to the actual emplacement of the AICD in the shoulder.  Essentially, the VHA orthopedist explained that the actual surgical procedure would not involve the rotator cuff.  While not noting the role of pre-surgical preparation for AICD emplacement, the specialist did state that "a rotator cuff injury is not a foreseeable complication from this surgery which the December 2011 examiner states" (emphasis added).  That is, in agreeing with the conclusion of the 2011 examiner with respect to foreseeability, the 2011 opinion is validated.  

Given the above opinions, the evidence indicates that it is at least as likely as not that the Veteran had a residual disability resultant from VA care.  That is, as a result of preparation for an AICD surgery (not the surgery itself), the Veteran's shoulder received a minimal amount of trauma so as to optimize the eventual placement of the AICD device in a subsequent surgery.  As the Veteran was elderly, it only took a very minimal amount of force on the joint to cause the development of a rotator cuff tear.  Given that it was only a minimal amount of trauma, the resultant rotator cuff tear was not deemed to be reasonably foreseeable by two VA medical experts who reviewed the claim, and it is likely the Veteran was not told of such a risk (as it would not be within the normal course of expected complications in the minds of the VA providers).  It is noted that the 2011 VA examiner made mention of the fact that there is expected muscle weakness in older patients such as the Veteran; however, in concluding that the trauma was very minimal in nature, it was expressed that even considering this, the resultant rotator cuff injury was not a reasonably foreseeable consequence of the procedure.  

Thus, while these clinicians also agree that the resultant disability was not due to the fault of VA providers (negligence, lack of skill, etc.), it was concluded that the post-traumatic residual disablement was due to an event that was not reasonably foreseeable (that is, that the application of force in preparation for surgical care to the shoulder joint, as a cause of a rotator cuff injury, was not a foreseeable consequence of such a preparatory procedure).  Accordingly, the requirements for compensation under 38 U.S.C.A. § 1151 have been met, and the claim will be granted.  

With respect to the above-the-knee amputation of the right leg, it is noted that a physician's assistant examined the Veteran in December 2011.  At that time, the history of the Veteran's vascular disablement was noted.  Essentially, it was explained that in March 2001, a clot was found in the heart.  Coumadin was started at that time and was continued until May 2003, when a negative echocardiogram was afforded.  The treating VA cardiologist did, at that time, discontinue the usage of Coumadin and continued "ASA" medication therapy at a daily dose of 325mg.  In June 2006, the Veteran appeared at the emergency department with an ischemic right foot and a thromboembolectormy/fasciotomy was performed.  Several weeks later, there was bleeding from the wound and the Veteran was ultimately given an above-the-knee amputation.  In July 2007, the Veteran was diagnosed with hypercoagulable blood condition.  There have been several blood clots since this diagnosis was afforded.  

The VA examiner posited a somewhat confusing analysis of the causation of the arterial occlusion which, ultimately, led to the need for amputation; however, it was noted that "the absence of the blood thinner was instrumental in the outcome of this Veteran's condition" (emphasis added).  It was noted that the removal of Coumadin was consistent with the scope of care at the time it was stopped; however, the resultant need to amputate the lower limb due to vascular abnormality was a "very unfortunate health course."  The examiner noted that the proximate cause of the disablement was not via VA fault or any breach of the standard of care; however, in noting that the health course was "unfortunate," it was implied that the need for amputation of the right lower limb was not a reasonably foreseeable consequence associated with the discontinuation of Coumadin.  

The case was dispatched to an expert in vascular surgery from VHA, and an opinion from this clinician was returned in September 2012.  The surgeon noted that following the discontinuation of Coumadin in May 2003, the Veteran was feeling "better" and that consults in October 2003 and June 2004 with a VA cardiologist noted improvement.  The same course of treatment of Coumadin, from 2001 to 2003, was described, and it was noted that this was in concert with an apical thrombus and moderately depressed left ventricular systolic function.  The Veteran was told the reasons for Coumadin therapy at his clinical visits between 2001 and 2003.  In September 2002, it was noted that the Veteran had asked when Coumadin therapy could be stopped, and he was informed that as a small thrombus was noted on echocardiogram, the drug was to be continued for six months.  The surgeon noted that in May 2003, following verification of the absence of the left ventricle thrombus, the drug therapy was stopped.  

Coumadin was restarted in June 2006 in association with the Veteran's amputation.  It was noted that this was causative of a gastrointestinal bleed in December 2006, when the drug was stopped again.  

The VHA vascular surgeon did not address as to if the discontinuance of Coumadin was a factor in the June 2006 clotting which ultimately resulted in knee amputation.  The VA opinion of 2011 noted that such discontinuance was a factor in that case, and thus, there is no issue as to if there is resultant disability from VA's actions.  With respect to proximate cause, the surgeon noted that the Veteran did not have a family history of clotting disorder or any other condition which would suggest the continual usage of Coumadin at the time it was initially stopped in 2006.  Indeed, the left ventricular thrombus was noted as absent at the time of the discontinuance of the drug, and as there were apparently no other obvious indications of a need for the therapy, it was noted that the stopping of medication was not as a consequence of carelessness, lack of proper scale, error, and judgment, or similar instance of fault, on the part of VA.  The VHA surgeon did, however, note that as the Veteran had never before had an arterial thrombus other than the left ventricular thrombus present from 2001-2003 (which was explained by left ventricular dysfunction, low ejection fraction, and dilated atrium and ventricle), that "it was not likely that the right leg amputation 3 years later was an event that could have reasonably been foreseen when the Coumadin was discontinued following resolution of the LV thrombus."  Accordingly, it is apparent that such a risk would not have been explained to the Veteran at the time his treatment with Coumadin was stopped in 2003.

Thus, it is apparent that the medical evidence of record notes that the Veteran experiences a chronic hypercoagulative disability which would have been controlled by Coumadin.  Such disablement was not officially diagnosed until after the Veteran's right leg was amputated, and the 2011 VA examiner has noted that the discontinuation of Coumadin did contribute to the clot which eventually caused the leg to be amputated.  The VHA surgeon has, however, explained that the medical disability picture as it was known at the time of the removal of Coumadin therapy was not indicative of the general clotting disorder which was subsequently diagnosed.  Given that the thrombus dissipated and the Veteran did not have a family history of coagulation disablement, that such a disorder eventually manifested in a much greater degree several years after Coumadin was discontinued (to the point where amputation was needed in 2006) was not concluded to be a reasonably foreseeable consequence.  Thus, the 2011 VA examiner and VHA surgeon agree that while VA was not at fault or negligent in stopping the drug in 2003 based on the then-current manifestations of the Veteran's disability picture, that the added disability-which was at least in part resultant from Coumadin discontinuance-was resultant from reasonably unforeseeable medical circumstances (i.e. the Veteran's medical history did not suggest a general clotting disorder until the presentation of an arterial thrombus necessitating right limb amputation).  As such, the criteria for entitlement to compensation under38 U.S.C.A. § 1151 have been met, and the claim will be granted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a rotator cuff tear of the left shoulder is granted.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for an above-the-knee amputation of the right leg resultant from a blood-clotting disorder is granted.  


REMAND

The Veteran was denied entitlement to compensation under 38 U.S.C.A. § 1151 for a lung disability in June 2008.  The Veteran contends that he filed a timely notice of disagreement with this rating action.  

Upon review, there is certainly some confusion as to the disagreement posited with the RO's action.  In September 2008, while apparently confused as to if he was "filing a disagreement" with respect to the lungs, the Veteran did express his desire to "amend" the already-pending appeal for the issues decided above so as to include the claim for a lung disability.  A December 2008 correspondence also discussed lung pathology specifically in the context of disputing the RO's initial action on the matter.  These writings were received within a year of notification to the Veteran with respect to the RO's adverse determination of the claim for 38 U.S.C.A. § 1151 benefits associated with a lung disability.  When considered in a light most favorable to the Veteran, they express disagreement with the RO's actions, and should have been considered as a notice of disagreement with the June 2008 RO denial of the claim.  No statement of the case has been issued with respect to this claim, and upon remand, such an action should occur.  Following this, the Veteran should be given the appropriate amount of time to perfect his appeal to the Board should he so choose.  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case to the Veteran and his representative with respect to the denial of compensation under 38 U.S.C.A. § 1151 for a pulmonary disability. Allow the appropriate time to respond and for the Veteran to perfect his appeal via a VA Form 9 (substantive appeal to the Board) should he elect to do so.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


